DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Claim Objections
Claims 6, 14 and 16 are objected to because of the following informalities:
Regarding claim 6, the claim 6 is shown as dependent to a canceled claim 5.
Regarding claim 14, the claim 14 is shown as dependent to a canceled claim 13.
Regarding claim 16, the claim 6 is shown as dependent to a canceled claim15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8, 11-12, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 20100322387 A1) in view of Garrison et al. (US 7,738,643 B1).

Cutler discloses an architecture for endpoint echo detection with the following features: regarding claim 1, a method, comprising: transmitting, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform; determining, using a processor, whether the signal is detected again by the communication component; identifying, responsive to determining that the signal is not detected, that a mute control is enabled at another communication component along the communication channel; and providing, subsequent to the identifying, an alert notification to a user of the another communication component for which the mute control is enabled (Fig. 2, illustrates an echo management system that further includes a notification capability for notifying a use of the endpoint of device state of the endpoint, see teachings in [0019-0026] summarized as “a method, comprising: transmitting, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (i.e. echo management system 100 includes a signal component 102 for generating an audio signal as input signal 104 going through endpoints 110 comprising of plurality of end points 106, 114, 116 and 118 and the output signals are output sequentially from each  of end point to make the output signal(s) 112, which are detected by the detection component 108)”, determining, using a processor, whether the signal is detected again by the communication component (i.e. identifying, responsive to determining that the signal is not detected, that a mute control is enabled at another communication component along the communication channel (i.e. the output signal(s) are automatically sent if either of a speaker or a microphone of the endpoints 110 are unmuted, and if any of the endpoints is muted an echo signal instead of input signal 104 from that endpoint will be received at the detection component 108, and so the detection component will identify that the mute control is enabled at that endpoint)”, and providing, subsequent to the identifying, an alert notification to a user of the another communication component for which the mute control is enabled (i.e. the echo management system 200 that further includes a notification capability for notifying a use of the endpoint of device state of the endpoint(s) and further includes a notification component 202 for generating and sending notification information that indicates state of the endpoint as being muted)”).
Cutler also discloses the following features: regarding claim 2, wherein the communication component is a component selected from the group consisting of a headset microphone, a VoIP client, and a VoIP server (Fig. 4, illustrates a head-to-head arrangement of endpoints for echo management based on an input signal and device control, see teachings in [0029-0031] summarized as “a first endpoint 402 is a two-way communications device that includes a microphone 404 for receiving user input, as well as echo reduction components 406 for processing and mitigating acoustic echo created from voice, room acoustics, etc. , when echo is detected, the offending endpoint(s) can be controlled to mute one or more onboard devices such as a speaker or microphone”); 
Cutler is short of expressly teaching “transmitting, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform”.
Garrison et al. disclose a method and apparatus for use in a teleconference that troubleshoots echo problems with the following features: regarding claim 1, a method, a method, comprising: transmitting, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (i.e. a teleconference bridge 200 (fig. 2) contains an echo troubleshooting system 220 includes a test signal generator 226 for generating the echo test signal and capable of playing the test signal through all legs simultaneously, the generated test signal may be one or more tones having frequencies typical of those of human speech, or those defined in the ITU standard G.168 having predetermined waveform or any other test signal of predetermined waveform that could be used to best evaluate echo, echo detection circuit 224 measures echo in each of the legs individually and may use digital techniques to recognize audible echo, and to differentiate echo from normal speech and background noise, and test signal is generated at test signal generator 226 and sent to all participants and the echo detection circuit 224 detects the echo from the test signal and determines whether any echo is received or not, and if no echo is detected after sending the test signal then it means that the mute is active in a participant, and a report may be transmitted indicating teleconference leg which has been muted)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler by using the features as taught by Garrison et al. in order to provide a more effective and efficient 
Regarding claim 11:
Cutler discloses an architecture for endpoint echo detection with the following features: regarding claim 11, an information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to: Atty. Docket No. RPS920190065USNPtransmit, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform; determine whether the signal is detected again by the communication component; identify, responsive to determining that the signal is not detected, a that a mute control is enabled at another communication component along the communication channel; and provide, subsequent to the identifying, an alert notification to a user of the another communication component for which the mute control is enabled (Fig. 2, illustrates an echo management system that further includes a notification capability for notifying a use of the endpoint of device state of the endpoint, see teachings in [0019-0026 & 0039] summarized as “an information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to: transmit, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (i.e. echo management system 100 includes a signal component 102 for generating an audio signal as input signal 104 going through endpoints 110 comprising of plurality of end points 106, 114, 116 and 118 and the output signals are output sequentially from each  of end point to make the determine whether the signal is detected again by the communication component (i.e. the detection component 108 by detecting the output signals 112 in sequence from the endpoints 110 determines the sent signal from the signal comment 102 to all endpoint 110 have been detected)”, identify, responsive to determining that the signal is not detected, a that a mute control is enabled at another communication component along the communication channel (i.e. the output signal(s) are automatically sent if either of a speaker or a microphone of the endpoints 110 are unmuted, and if any of the endpoints is muted an echo signal instead of input signal 104 from that endpoint will be received at the detection component 108, and so the detection component will identify that the mute control is enabled at that endpoint)”, and provide, subsequent to the identifying, an alert notification to a user of the another communication component for which the mute control is enabled (i.e. the echo management system 200 that further includes a notification capability for notifying a use of the endpoint of device state of the endpoint(s) and further includes a notification component 202 for generating and sending notification information that indicates state of the endpoint as being muted)”).
Cutler also discloses the following features: regarding claim 12, wherein the communication component is a component selected from the group consisting of a headset microphone, a VoIP client, and a VoIP server (Fig. 4, illustrates a head-to-head arrangement of endpoints for echo management based on an input signal and device control, see teachings in [0029-0031] summarized as “a first endpoint 402 is a two-way communications device that includes a microphone 404 for receiving user input, as well 
signal is shaped to comprise a predetermined waveform”.
Garrison et al. disclose a method and apparatus for use in a teleconference that troubleshoots echo problems with the following features: regarding claim 11, transmit, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (Fig. 2, a schematic representation of a teleconference bridge according to one embodiment of the invention, see teachings in [col 3 ln 52-67, col 4 ln 1-67 and col 5 ln 1-12] summarized as “transmit, from a communication component, a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (i.e. a teleconference bridge 200 (fig. 2) contains an echo troubleshooting system 220 includes a test signal generator 226 for generating the echo test signal and capable of playing the test signal through all legs simultaneously, the generated test signal may be one or more tones having frequencies typical of those of human speech, or those defined in the ITU standard G.168 having predetermined waveform or any other test signal of predetermined waveform that could be used to best evaluate echo, echo detection circuit 224 measures echo in each of the legs individually and may use digital techniques to recognize audible echo, and to differentiate echo from normal speech and background noise, and test signal is generated at test signal generator 226 and sent to all participants and the echo detection circuit 224 detects the echo from the test signal and determines whether any echo is received or not, and if no echo is detected after 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler by using the features as taught by Garrison et al. in order to provide a more effective and efficient system that is capable of sending signal down a communication channel wherein the signal is shaped to comprise a predetermined waveform. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 20:
Cutler discloses an architecture for endpoint echo detection with the following features: regarding claim 20, a product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that transmits a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform; - 5 -Atty. Docket No. RPS920190065USNPcode that determines whether the signal is detected by the communication component; detected code that identifies, responsive to determining that the signal is not, a that a mute control is enabled at another communication component along the communication channel; and code that provides, subsequent to the code that identifies, an alert notification to a user of the another communication component for which the mute control is enabled (Fig. 2, illustrates an echo management system that further includes a notification capability for notifying a use of the endpoint of device state of the endpoint, see teachings in [0019-0026 & 0039] summarized as “a product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that transmits a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (i.e. echo management system 100 includes a signal component 102 for generating an audio signal as input signal 104 going through endpoints 110 comprising of plurality of end points 106, 114, 116 and 118 and the output signals are output sequentially from each  of end point to make the output signal(s) 112, which are detected by the detection component 108, wherein a component can be a process running on a processor and executable program is stored in, and both an application running on a server and the server can be a component, and one or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers)”, code that determines whether the signal is detected by the communication component (i.e. the detection component 108 by detecting the output signals 112 in sequence from the endpoints 110 determines the sent signal from the signal comment 102 to all endpoint 110 have been detected)”, detected code that identifies, responsive to determining that the signal is not, a that a mute control is enabled at another communication component along the communication channel (i.e. the output signal(s) are automatically sent if either of a speaker or a microphone of the endpoints 110 are unmuted, and if any of the endpoints is muted an echo signal instead of input signal 104 from that endpoint will be received at the detection component 108, and so the detection component will identify that the mute control is enabled at that endpoint)”, and code that provides, subsequent to the code that identifies, an alert notification to a user of the another communication component for which the mute control is enabled (i.e. the echo management system 200 that further includes a notification capability for notifying a use of the endpoint of device state of the 
Garrison et al. is short of expressly teaching “transmits a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform”.
Garrison et al. disclose a method and apparatus for use in a teleconference that troubleshoots echo problems with the following features: regarding claim 20, transmits a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (Fig. 2, a schematic representation of a teleconference bridge according to one embodiment of the invention, see teachings in [col 3 ln 52-67, col 4 ln 1-67 and col 5 ln 1-12] summarized as “transmits a signal down a communication channel, wherein the signal is shaped to comprise a predetermined waveform (i.e. a teleconference bridge 200 (fig. 2) contains an echo troubleshooting system 220 includes a test signal generator 226 for generating the echo test signal and capable of playing the test signal through all legs simultaneously, the generated test signal may be one or more tones having frequencies typical of those of human speech, or those defined in the ITU standard G.168 having predetermined waveform or any other test signal of predetermined waveform that could be used to best evaluate echo, echo detection circuit 224 measures echo in each of the legs individually and may use digital techniques to recognize audible echo, and to differentiate echo from normal speech and background noise, and test signal is generated at test signal generator 226 and sent to all participants and the echo detection circuit 224 detects the echo from the test signal and determines whether any echo is received or not, and if no echo is detected after 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler by using the features as taught by Garrison et al. in order to provide a more effective and efficient system that is capable of sending signal down a communication channel wherein the signal is shaped to comprise a predetermined waveform. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 20100322387 A1) in view of Garrison et al. (US 7,738,643 B1) as applied to claims 1 and 11 above, and further in view of Nakao (US 8494181 B2).

Cutler and Garrison et al. disclose the claimed limitations as described in paragraph 7 above. Cutler and Garrison et al.do not expressly disclose the following features: regarding claim 7, further comprising aligning the mute control with a global operating system; regarding claim 17, wherein the instructions are further executable by the processor to align the mute control with a global mute control.
Nakao disclose a method for providing a mute control function in a computer to which multiple microphones are connected with the following features: regarding claim 7, further comprising aligning the mute control with a global operating system (Fig. 2, a functional block diagram showing a software and hardware configuration for performing a mute control function on multiple microphones, see teachings in [col 4 ln 26-67 & col 5 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler with Garrison et al. by using the features as taught by Nakao in order to provide a more effective and efficient system that is capable of aligning the mute control with a global operating .

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 20100322387 A1) in view of Garrison et al. (US 7,738,643 B1) as applied to claims 1 and 11 above, and further in view of Kim et al. (US 2017/0351258 A1).

Cutler and Garrison et al. disclose the claimed limitations as described in paragraph 7 above. Garrison et al. and Cutler do not expressly disclose the following features: regarding claim 4, wherein the predetermined waveform is able to circumvent at least one noise cancellation mechanism present in the communication channel; regarding claim 14, wherein the predetermined waveform is able to circumvent at least one noise cancellation mechanism present in the communication channel.
Kim et al. disclose a mobile audio input device controller with the following features: regarding claim 4, wherein the predetermined waveform is able to circumvent at least one noise cancellation mechanism present in the communication channel (Fig. 4, illustrates control hardware and other hardware features of a drone used in accordance with one or more embodiments of the present invention, see teachings in [0037 & 0080] summarized as “system will generate an inverse sound through a speaker that effectively cancels/reduces this noise, that is, whenever the drone emits a positive pressure sound wave, this positive pressure sound wave is captured by a microphone and sent to a processor on the drone, and the processor then generates a negative pressure sound wave of equal intensity, which physically cancels out the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler with Garrison et al. by using the features as taught by Kim et al. in order to provide a more effective and efficient system that is capable of providing noise cancellation mechanism with predetermined waveform. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 20100322387 A1) in view of Garrison et al. (US 7,738,643 B1) as applied to claims 1 and 11 above, and further in view of Krack et al. (US 9560208 B2).


Krack et al. disclose methods, devices, and systems that allow a user of a communication device to be notified: regarding claim 9, wherein the providing the notification comprises providing a visual notification on a display screen of an information handling device (Fig. 1, a block diagram of a communication system in accordance with embodiments of the present disclosure, see teachings in [col 1 ln 50-67 & col 8 ln 49-67] summarized as “notification service 132 may be employed by the analysis module 128 to issue a mute notification to a communication device 108 in the system 100, wherein the audio input device is configured to detect local audio when a mute function of the communication device is active and wherein the at least one audible and visual alert is configured to notify a user that the mute function is active”); regarding claim 19, wherein the instructions executable by the processor to provide the notification comprise instructions executable by the processor to provide a visual notification on a display screen associated with the information handling device (Fig. 1, a block diagram of a communication system in accordance with embodiments of the present disclosure, see teachings in [col 1 ln 50-67 & col 8 ln 49-67] summarized as “notification service 132 may be employed by the analysis module 128 to issue a mute 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler with Garrison et al. by using the features as taught by Krack et al. in order to provide a more effective and efficient system that is capable of providing a visual notification on a display screen. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SYED M BOKHARI/            Examiner, Art Unit 2473
5/21/2021                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473